DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.
 Response to Amendment
The amendment filed on 08/27/2021 has been entered. Claims 1, 5, 8-9, 11-14, 16, 18-22, and 24-31 remain pending in the application. Claim 32 is a new claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8, 11-14, 16, 18-22, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tamada (US Pub No. 2016/0038117) in the view of Mizukami (US Pub No. 2016/0345930).
Regarding claim 1, Tamada teaches A medical system, comprising (Figure 1, element 2, paragraph 0036): a single ultrasound sensor comprising (Figure 1, element 6, paragraph 0037; The ultrasonic probe 6 performs transmission and reception of an ultrasonic wave): an emitterThe ultrasonic probe 6 performs transmission and reception of an ultrasonic wave, generates a reception signal corresponding to the strength of the received reflected wave); and a detectorThe ultrasonic probe 6 performs transmission and reception of an ultrasonic wave, generates a reception signal corresponding to the strength of the received reflected wave);  and a processor
However, Tamada fails to explicitly teach determine, from the reflection of the signal, a geometry of the blood vessel at a first time and a geometry of the blood vessel at a second 
Mizukami, in the same field of endeavor, teaches determine, from the reflection of the signal, a geometry of the blood vessel at a first time and a geometry of the blood vessel at a second time (paragraphs 0065 and 0104; the change in blood vessel diameter is obtained by calculating the first blood pressure diameter 611 and the second blood diameter 612 in time series and calculating the difference between them); determine a change between the geometry of the blood vessel at the first time and the geometry of the blood vessel at the second time (paragraphs 0065 and 0104; the change in blood vessel diameter is obtained by calculating the first blood pressure diameter 611 and the second blood diameter 612 in time series and calculating the difference between them); and determine a blood pressure of the blood vessel from the change between the geometry of the blood vessel at the first time and the geometry of the blood vessel at the second tim
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tamada to incorporate the teachings of Mizukami to provide a step of determining a first time vessel diameter and a second time vessel diameter. This modification will improve the accuracy of the blood pressure calculations as it makes it possible to implement high accuracy continuous blood pressure measurement for a long time (Mizukami, paragraph 0134).



Regarding claim 8, Tamada teaches The medical system of claim 1, however, fails to explicitly teach wherein the geometry of the blood vessel at the first time comprise an inner diameter, an outer diameter, a cross-sectional area, or a thickness of a wall of the blood vessel at the first time, and wherein the geometry of the blood vessel at the second time comprises an inner diameter, an outer diameter, a cross-sectional area, or a thickness of the wall of the blood vessel at the second time. 
Mizukami, in the same field of endeavor, teaches wherein the geometry of the blood vessel at the first time comprise an inner diameter, an outer diameter, a cross-sectional area, or a thickness of a wall of the blood vessel at the first time, and wherein the geometry of the blood vessel at the second time comprises an inner diameter, an outer diameter, a cross-sectional area, or a thickness of the wall of the blood vessel at the second time (paragraph 0066).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tamada to incorporate the teachings of Mizukami to provide a step of determining a first time vessel diameter and a second time vessel diameter based on an inner diameter, an outer diameter, a cross-sectional area, or a thickness of a wall of the blood vessel. This modification will improve the accuracy of the blood pressure calculations as it improves the blood vessel diameter measurement accuracy (paragraph 0042).


Mizukami, in the same field of endeavor in the subject of ultrasound blood pressure measurement device, teaches processor is configured to determine a pulse wave velocity of the blood vessel based, on the reflection of the signal (see paragraph 0037).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tamada to incorporate the teachings of Mizukami to provide a step of determining a pulse wave velocity. This modification will improve the accuracy of the blood pressure calculations.

Regarding claim 12, Tamada teaches The medical system of claim 1, further comprising a patch comprising the single ultrasound sensor and configured to be attached to the patient (Figure 1, element 6).

Regarding claim 13, Tamada teaches The medical system of claim 12, however, Tamada fails to teach wherein the patch comprises 
Mizukami, in the same field of endeavor in the subject of ultrasound blood pressure measurement device, teaches the patch comprises 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tamada to incorporate the teachings of Mizukami to provide a self-dispensing wetting agent. This modification will insure the attachment of the patch to the patient’s skin.

Regarding claim 14, Tamada teaches The medical system

Regarding claim 16, Tamada teaches The medical system

Regarding claim 18, Tamada teaches The medical system of claim 16, wherein the device further comprises  a transceiver configured to transmit send and receive data between the device and a remote device (See paragraph 0042).

Regarding claim 19, Tamada teaches the limitations required by the claims as there is an or in the claims.  Tamada teaches: The medical systemor the blood pressure (See paragraph 0042 and 0063). 
However, Tamada fails to explicitly teach geometry of the blood vessel at the first time, the geometry of the blood vessel at the second time, the change between the geometry of the blood vessel at the first time and the geometry of the blood vessel at the second time – which is not required by the claims as there is an or in the language. 
However, to make applicant aware, Mizukami, in the same field of endeavor, teaches geometry of the blood vessel at the first time, the geometry of the blood vessel at the second time, the change between the geometry of the blood vessel at the first time and the geometry of the blood vessel at the second time (paragraphs 0065 and 0104; the change in blood vessel diameter is obtained by calculating the first blood pressure diameter 611 and the second blood diameter 612 in time series and calculating the difference between them).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tamada to incorporate the teachings of Mizukami to provide a step of determining a first time vessel diameter and a second time vessel diameter. This modification will improve the accuracy of the blood pressure calculations as it makes it possible to implement high accuracy continuous blood pressure measurement for a long time (paragraph 0134).

Regarding claim 20, Tamada teaches A method of measuring blood pressure in a patient without restricting a blood vessel of the patient (Figure 1, element 2, paragraph 0036), the method comprising: emitting an ultrasound signal toward a single location of the blood vessel 
However, Tamada fails to explicitly teach determining, from the reflection of the ultrasound signal, a geometry of the blood vessel at a first time; determining, from the reflection of the ultrasound signal, a geometry of the blood vessel at a second time; determining a change between the 
Mizukami, in the same field of endeavor, teaches determining, from the reflection of the ultrasound signal, a geometry of the blood vessel at a first time; determining, from the reflection of the ultrasound signal, a geometry of the blood vessel at a second time; determining a change between the  geometry of the blood vessel at the first time and the geometry of the blood vessel at the second time and determining the blood pressure from
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tamada to incorporate the teachings of Mizukami to provide a step of determining a first time vessel diameter and a second time vessel 

Regarding claim 21, Tamada teaches The method of claim 20, wherein the ultrasound signal comprises a single beam (see paragraph 0044).

Regarding claim 22, Tamada teaches The method of claim 20, however, Tamada fails to explicitly teach wherein determining the blood pressure comprises: determining a pulse wave velocity of the blood vessel based on the change in the geometry of the single location of the blood vessel with respect to time; and determining the blood pressure of the patient based on the pulse wave velocity.
Mizukami, in the same field of endeavor in the subject of ultrasound blood pressure measurement device, teaches determining a pulse wave velocity of the blood vessel based on the change in the geometry of the single location of the blood vessel with respect to time (see paragraph 0027); and determining the blood pressure of the patient based on the pulse wave velocity (see paragraph 0027).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tamada to incorporate the teachings of Mizukami to provide a step of determining a pulse wave velocity. This modification will improve the accuracy of the blood pressure calculations.

.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tamada (US Pub No. 2016/0038117) in the view of Mizukami (US Pub No. 2016/0345930) and in the view of Hoctor (US Pub No. 2005/0143640).
Regarding claim 9, Tamada teaches The medical system of claim 1, wherein the processor is configured to determine the blood pressure of the blood vessel (Figure 6, paragraph 0060):
However, Tamada fails to explicitly teach determining a pulse wave velocity of the blood vessel based on the change between the geometry of the blood vessel at the first time and the geometry of the blood vessel at the second time; determining a velocity of blood flowing through the blood vessel; and determining the blood pressure based, on the pulse wave velocity and the velocity of the blood flowing through the blood vessel.
Mizukami, in the same field of endeavor in the subject of ultrasound blood pressure measurement device, teaches determining a pulse wave velocity of the blood vessel based on the change in the geometry of the single location of the blood vessel with respect to time (see paragraph 0029).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tamada to incorporate the teachings of 
However, Tamada in the view of Mizukami fail to explicitly teach determining pulsed velocity of blood flowing through the blood vessel.
Hoctor, in the same field of endeavor in the subject of blood pressure measurement, teaches determining a velocity of blood flowing through the blood vessel (See paragraph 0043).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tamada in the view of Mizukami to incorporate the teachings of Hoctor to provide a step of determining a blood flow velocity. This modification will improve the accuracy of the blood pressure calculations.

Claims 24-26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tamada (US Pub No. 2016/0038117) in the view of Mizukami (US Pub No. 2016/0345930) and in the view of Stergiou (US Pub No. 2015/0073230).

Regarding claim 24, Tamada in the view of Mizukami teach The medical system of claim 1, however, Tamada in the view of Mizukami fails to explicitly teach wherein the processor is further configured to determine, based on the reflection of the signal, a Young's modulus of the blood vessel.
Stergiou, in the same field of endeavor in the subject of blood pressure measurement device, teaches the processor is further configured to determine, based on the reflection of the signal, a Young's modulus of the blood vessel (see paragraph 0053-0055).


Regarding claim 25, Tamada in the view of Mizukami teach The medical system of claim 24, however, Tamada in the view of Mizukami fails to explicitly teach wherein the processor is further configured to: determine a pulse wave velocity of the blood vessel based on the Young's modulus; and determine the blood pressure based on the pulse wave velocity.
Stergiou, in the same field of endeavor in the subject of blood pressure measurement device, teaches the processor is further configured to: determine a pulse wave velocity of the blood vessel based on the Young's modulus; and determine the blood pressure based on the pulse wave velocity (see paragraphs 0053-0055).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tamada in the view of Mizukami to incorporate the teachings of Sterigou to provide a step of determining a Young’s modulus of the blood vessel. This modification will improve the accuracy of the blood pressure calculations.

Regarding claim 26, Tamada in the view of Mizukami teach The medical system of claim 24, however, Tamada in the view of Mizukami fails to explicitly teach wherein the geometry of blood vessel at the first time comprises a wall thickness of the blood vessel at first time; and wherein the processor is further configured to determine the blood pressure of the blood 
Stergiou, in the same field of endeavor in the subject of blood pressure measurement device, teaches wherein the geometry comprises a wall thickness of the blood vessel; and wherein the processor is further configured to determine the blood pressure of the blood vessel based on a constitutive equation comprising the Young's modulus and the wall thickness of the blood vessel at the first time (see paragraphs 0053-0055).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tamada in the view of Mizukami to incorporate the teachings of Sterigou to provide a step of determining the blood vessel based on Young’s modulus and wall thickness of the blood vessel. This modification will improve the accuracy of the blood pressure calculations.
Regarding claim 28, Tamada teaches The method of claim 20, further comprising: however, Tamada fails to explicitly teach determining, based on the reflection of the ultrasound signal, a Young's modulus of the blood vessel.
Stergiou, in the same field of endeavor in the subject of blood pressure measurement device, teaches determining, based on the reflection of the ultrasound signal, a Young's modulus of the blood vessel (see paragraphs 0053-0055).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tamada to incorporate the teachings of Sterigou to provide a step of determining a Young’s modulus of the blood vessel. This modification will improve the accuracy of the blood pressure calculations.

Regarding claim 29, Tamada teaches The method of claim 28, further comprising: however, Tamada fails to explicitly teach determining a pulse wave velocity of the blood vessel based on the Young's modulus; and determining the blood pressure based on the pulse wave velocity.
Stergiou, in the same field of endeavor in the subject of blood pressure measurement device, teaches determining a pulse wave velocity of the blood vessel based on the Young's modulus; and determining the blood pressure based on the pulse wave velocity (see paragraphs 0053-0055).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tamada to incorporate the teachings of Sterigou to provide a step of determining the pulse wave velocity based on Young’s modulus of the blood vessel. This modification will improve the accuracy of the pulse velocity measurements and the blood pressure calculations.

Regarding claim 30, Tamada teaches The method of claim 28, further comprising: however, Tamada fails to explicitly teach determining, based on a constitutive equation comprising the Young's modulus and the change between the geometry of the blood vessel at the first time and the geometry of the blood vessel at the second time, the blood pressure, wherein, the geometry comprises a wall thickness of the blood vessel.
Stergiou, in the same field of endeavor in the subject of blood pressure measurement device, teaches determining, based on a constitutive equation comprising the Young's modulus 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tamada in the view of Mizukami to incorporate the teachings of Sterigou to provide a step of determining the blood vessel based on Young’s modulus and wall thickness of the blood vessel. This modification will improve the accuracy of the blood pressure calculations.
Response to Arguments
Applicant’s arguments with respect to the rejection of the claims in the previous office action have been considered but are moot because of the new grounds.  Applicant’s arguments only refer to the Tamada reference; however, claim 1 is now rejected over Tamada in view of Mizukami.

Allowable Subject Matter
Claims 27 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Claims 27 and 31 would be allowable for disclosing an equation to estimate the pulse wave velocity, which is dependent on the change in flow of blood through the blood vessel between a diastole phase and a peak systole phase, a cross sectional area of the blood vessel 
Each of the prior art listed in the rejections above failed to teach an equation to estimate the pulse wave velocity, that is dependent on the change in flow of blood through the blood vessel between a diastole phase and a peak systole phase, a cross sectional area of the blood vessel during the diastole phase, and a cross sectional area of the blood vessel during the peak systole phase.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793